Citation Nr: 1749479	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a temporary total evaluation based on the need for convalescence following surgical treatment of a left knee disorder.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a September 2016 decision, the Board determined that the Veteran withdrew his request for a Board hearing.  Further, the Board reopened the Veteran's previously denied claim of service connection for left knee disorder, and remanded the underlying issue of entitlement to service connection for left knee disorder, and entitlement to a temporary total 100 percent evaluation for further development.  After further development, this matter is now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder was not caused by or related to active duty service.

2.  The Veteran does not have a service-connected disability that required hospital treatment or observation or a period of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for a temporary total rating for a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.29, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for left knee disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's left knee disorder.

The Veteran's service treatment records indicate that the Veteran had complaints of left knee pain in January 1975.  However, during his January 1976 separation examination, the Veteran reported that he was "in good health" and did not have any left knee complaints.  Moreover, his separation examination does not report any signs, symptoms, complaints, or a diagnosis related to a left knee disorder.  However, while the Veteran's November 1993 Army Reserve records report that he sustained a left knee injury while running, there is no evidence that this resulted in an actual chronic disorder, especially since his subsequent Reserve records do not report any further evidence of chronic pain or related symptoms.  

Next, the objective medical evidence does not reflect any signs, symptoms, or diagnosis of a left knee disorder until February 1998, where he incurred a knee strain with significant swelling after a workplace incident.  The medical records report that the Veteran's left knee pain continued to worsen until he was diagnosed with a left knee meniscus tear in March 1999.  As such, a continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.307(a)(3) for arthritis.  Indeed, it appears that there was a significant interceding event between his claim for benefits and his active duty service.  

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he had left knee pain since his knee injury while in the Reserves.  In this regard, while the Veteran is not competent to diagnose back and ankle disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his knee injury weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, the March 1999 treatment records reflect that the Veteran knee symptoms only began after his work-related accident in February 1998.  Lastly, the Board also notes that the Veteran filed numerous claims for VA benefits after his knee injury and prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty. 

Specifically, in an October 2011 VA examination, the examiner opined that the Veteran's left knee disability was less likely than not related to active service given the lack of complaints, symptoms, and/or a diagnosis of a knee disorder until many years after service.  Further, the examiner stated the Veteran's left knee disorder is more related to his February 2008 work injury as the medical evidence did not show any chronic or degenerative knee changes that preceded his injury.  Similarly, the April 2017 VA examiner opined that the Veteran's left knee disorder is not related to active service and instead is related to the Veteran's "large tear of the medial meniscus" caused by his February 1998 accident.  With respect to the Veteran's assertions that his March 1999 surgical report noted some knee degenerative changes that preceded the surgery, the VA examiner opined that those degenerative changes were due to the fact that the Veteran had an untreated torn meniscus for over a year which subjected his knee to "un-cushioned pressure and shearing stresses," which caused the noted degenerative changes.  

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his left knee disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Veteran is competent to report the presence of pain, he is not competent to provide testimony regarding a diagnosis of and/or the etiology of his knee disorder as this is not diagnosed by unique and readily identifiable features, given that it does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's left knee disorder are found to lack competency.

Lastly, given that the Veteran's service connection claim for his left knee disorder is denied, his claim for a temporary total evaluation based upon his left knee surgery must also be denied as a temporary total evaluation can only be assigned for a service-connected disability.  38 C.F.R. § 4.30 (2017).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  While the Veteran's representative asserts that the October 2011 VA examiner's opinions were inadequate, the Veteran was provided with an addendum opinion in April 2017 pursuant to the Board's September 2016 remand instructions.  

Additionally, as discussed, this appeal was remanded by the Board in September 2016 in order to obtain outstanding records and a VA addendum opinion.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Specifically, all outstanding records were obtained.  Further, an addendum VA opinion was obtained in April 2017.  The Board finds that the addendum opinion is adequate for adjudication purposes as the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.

A temporary total evaluation based on the need for convalescence following surgical treatment of a left knee disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


